Order entered May 11, 2016




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-16-00434-CR

                           NICHOLAS JOHN MATEIK, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-44643-R

                                          ORDER
       The Court GRANTS appellant’s May 6, 2016 motion to substitute counsel. F. Clinton

Broden is substituted for Riann Christine Moore and the Dallas County Public Defender’s Office

as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to F. Clinton Broden, Broden &

Mickelsen, 2600 State Street, Dallas, Texas 75204; telephone: (214) 720-9552; facsimile: (214)

720-9594.


                                                    /s/   LANA MYERS
                                                          JUSTICE